EXHIBIT 12.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER Pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934, as amended I, Eli Fruchter, certify that: 1. I have reviewed this Annual Report on Form 20-F/A, Amendment No. 1, of EZchip Semiconductor Ltd.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: September 26, 2011 By:/s/ Eli Fruchter* Eli Fruchter Principal Executive Officer * The originally executed copy of this Certification will be maintained at the Company's offices and will be made available for inspection upon request.
